Citation Nr: 1204419	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  05-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 20 percent for a chronic lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran had active military service from October to December 1996 and from March 2003 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2007 and December 2009, the Board remanded this case for further evidentiary development, to include scheduling the Veteran for a Videoconference hearing and a new VA Spine examination.  The remand orders were substantially complied with and the case has now been returned to the Board for further appellate action.  

A Videoconference hearing was scheduled at the RO in June 2011, but the Veteran failed to appear.  The hearing notice was not returned from the U.S. Postal Service as undeliverable, and no request to reschedule the hearing has been received.  Under these circumstances, the Veteran's Board  hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011). 

The issue of entitlement to service connection for a cervical spine disorder been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, this issue is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The competent evidence of record demonstrates that the Veteran's chronic lumbar strain is characterized by pain, muscle spasms and mild scoliosis of the dorsal spine but with forward flexion of the thoracolumbar spine greater than 30 degrees.  In addition, there is no clinical evidence of favorable ankylosis of the entire thoracolumbar spine or any incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for a chronic lumbar strain have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) and redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in a March 2004 letter, which advised the Veteran of what information and evidence is needed to substantiate her claim for service connection, as well as what information and evidence must be submitted by her and what information and evidence will be obtained by VA.  A March 2010 letter further advised the Veteran how to establish a higher disability rating, as well as how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in September 2010.

In any event, the Veteran's claim for a higher rating arises from the initial grant of service connection for a chronic lumbar spine strain.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports and lay statements of the Veteran and her representative.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

In addition, the record reflects that the Veteran underwent VA examinations pertaining to the claim on appeal in March 2004 and January 2005.  While the claims folder was not available for review by the March 2004 examiner, that examiner thoroughly and accurately documented the Veteran's past medical history pertaining to her service-connected chronic lumbar strain.  Moreover, the March 2004 examiner conducted a complete examination and recorded all findings considered relevant under the applicable laws and regulations and considered the Veteran's complete reported history of the disability on appeal.  

Regarding the March 2004 VA examination, the Board acknowledges that range of motion testing of the thoracolumbar spine was not performed due to the Veteran's complaints of pain.  Accordingly, the Board remanded this claim in June 2007 for a new VA examination due finding that the January 2005 VA examination report did not provide sufficient evidence to determine whether the Veteran was entitled to a higher initial disability rating.  

However, from March 2005 through January 2010, the Veteran was not receiving any VA correspondence or notification letters because she failed to update her correct mailing address with VA or it was updated incorrectly.  Accordingly, the Veteran, due to lack of notification, failed to appear for scheduled VA Spine examinations in July 2007 and June 2008. 

In the December 2009 remand, the Board noted further inadequacy in the March 2004 VA examination in that the examiner noted that the Veteran was at times 100 percent functionally impaired due to her service-connected chronic lumbar strain.  The Board noted that such finding was inconsistent with the objective medical evidence of record.  Accordingly, the claim was again remanded for a few VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a claimant with an examination, it must provide an adequate one); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (in order to be adequate, an examination report must describe the disability in sufficient detail for the Board to make a fully informed evaluation).

The Compensation and Pension Examination Inquiry reports reflect that a request for a VA examination in connection with this claim initiated in March 2010.  The Veteran was scheduled for a VA examination in May 2010, and notification as to the time, date and location of that examination was sent to her most recent address of record.  However, she failed to appear to the scheduled May 2010 examination.  

In this regard, the Board acknowledges that the examination notification letter associated with the claims folder has a date subsequent to the scheduled May 2010 examination.  However, in light of the Veteran's failure to respond to the September 2010 Supplemental Statement of the Case which indicated that she failed to report for the scheduled May 2010 examination, and in light of neither the Veteran nor her representative is  indicating that her failure to appear for that examination was due to good cause, the Board finds that the date indicated on the examination letter associated with the claims folder most likely is the day that it was printed for association with the claims folder in accordance with the Board's remand directives as opposed to the date that it was mailed to the Veteran.  

The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Hence, while the requested examination and testing could possibly have yielded evidence favorable to the Veteran's claim, she has not fully cooperated in VA's efforts to obtain such evidence.  Thus, as noted above, the claim will be evaluated on the basis of the evidence of record.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and in presenting for VA examinations.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's service connection claim was filed in January 2004.  The service-connected chronic lumbar strain is assigned a 20 percent rating from the date of the claim throughout the present time.  

Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243, via the General Rating Formula for Diseases and Injuries of the Spine.  The Veteran's 20 percent disability rating for her service-connected chronic lumbar strain is assigned under Diagnostic Code 5237.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply in this case.  The currently assigned 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Alternatively, intervertebral disc syndrome can be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under these criteria, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent evaluation.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2011).

Turning to the evidence, the Veteran underwent a VA Spine examination in March 2004.  The claims folder was not reviewed, however, the Veteran's reported medical history of her service-connected chronic lumbar spine strain was accurately documented.  Specifically, it was noted that the Veteran was involved in nonservice-related motor vehicle accident in January 2000 when the car she was riding in was hit from the rear.  The Veteran reported subsequent development of back pain for which she was placed on a limited physical profile in 2002.  Thereafter during active service in March 2003, while lifting a patient while working as a nurse, she felt a pull in her low back.  She immediately sought emergency treatment and after undergoing an x-ray examination, she was reportedly diagnosed with muscle spasms in her back which were treated with medication.  Thereafter, the Veteran reportedly underwent 6 weeks of physical therapy and she returned to work with a restricted physical profile indicating that she could not lift more than 40 pounds.  She also wore a back brace while she worked.  

Complaints at the March 2004 VA examination included:  a constant pulling sensation throughout her entire spine; pain when bending over; difficulty lifting groceries; an inability to vacuum; difficulty standing longer than 15 minutes; needing to sit frequently when washing dishes; an inability to lift her children; and, difficulty carrying laundry.  The Veteran's symptoms were alleviated with pain medication and heat, however, pain medications made her drowsy.  The Veteran denied any associated weakness in her back and she also denied abnormal bowel or bladder function.  She was able to walk about a mile and she attempted to perform stretching exercises daily.  She reported use of a back brace approximately 20 days out of the last month.  

Physical examination of the spine at the March 2004 examination revealed that it was not tender to percussion.  Range of motion testing of the thoracolumbar spine was flexion to 45 degrees with complaints of pulling in the back, right and left lateral flexion to 40 degrees with some pulling sensation with lateral flexion to the left, and right and left rotation to 35 degrees bilaterally.  X-rays of the lumbar spine were normal and the Veteran's gait, posture, and reflexes were normal.  A sensory examination was grossly intact.  The examiner diagnosed a chronic lumbar strain and opined that such diagnosis created mild functional loss due to muscle spasm and stiffness in the back.  

April 2004 VA treatment records show that that Veteran complained of a history of low back and pelvic pain relieved with medication.  She was assessed with chronic back pain which she stated was okay with her present medications.  An initial pain management assessment showed that the Veteran experienced continuous aching and radiating pain that she rated anywhere from 5/10 to 10/10 with 10 at worst during the past month.  Other indicators included withdraw, facial expression, restlessness, and guarding behavior.  Exacerbating factors included movement and stress.  Alleviating factors included medication, position, heat, imagery, relaxation, and activity.  She rated the effectiveness of her medications between 8 and 10 with 10 being most effective.  Pain interfered with her general activity, mood, normal work in that she was not working at that time, her ability to concentrate and her sleep.  Also in April 2004, a VA Incentive Therapy note showed a history of chronic back pain and an inability to lift secondary to back pain.  Nevertheless, the Veteran requested to re-enter the work industry.  An April 2004 chest x-ray revealed minor dextroscoliosis of the spine.  

In June 2004, a VA Vocational Rehabilitation Assessment revealed that contrary to earlier reports of limitations on standing and walking for long periods, the Veteran denied any physical limitations in her ability to perform the following activities: standing, walking, stooping, kneeling, climbing, balancing, sitting, and in using her feet and hands.  However, she did report physical limitations regarding lifting, carrying and bending.  She stated that she was limited in lifting up to 40 pounds due to a low back strain and associated pain.  She historically missed 1 to 2 days of work per pay period due to back pain and she took medication that made her drowsy or that could affect her ability to work but she took it at bedtime.  The Veteran denied use of adaptive aids or equipment.  A subsequent June 2004 VA treatment note revealed continued complaints of persistent low back pain with tightness in her right inner upper thigh for the last month which she described as a pulling or rubber band sensation.  There were no recent or remote falls or paresthesias and lumbar films were normal.  Physical examination revealed tenderness at the right medial though without ecchymosis or crepitus.  The diagnostic assessment was chronic back pain with normal plain films and right thigh pain/muscle spasms.  Later, a request was made for physical medication and rehabilitation because the Veteran's chronic back pain with normal plain films was causing difficulty lifting on the job and had become refractory to medication.  

In July 2004, the Veteran's Notice of Disagreement asserted that her service-connected lumbar strain was much worse than reflected in the 20 percent evaluation presently assigned.  She further asserted that the January 2004 VA examiner's notation that forward flexion of her spine measured 45 degrees was incorrect.  She stated that she told that examiner that she was unable to forward flex at all and the examiner did not pursue the issue.   

In January 2005, the Veteran underwent a VA Mental Disorders examination.  On that occasion, the Veteran reportedly experienced chronic back pain "on and off" and it was managed to a certain degree with pain medication.  It was noted that the Veteran reported that she was going to school full-time to pursue a bachelors degree in nursing.   

In addition, the Veteran underwent a VA General Medical examination in January 2005.  The claims folder was reviewed.  It was noted that the Veteran was involved in a past motor vehicle accident (January 2000), however, despite prior reports of associated back pain, on this occasion, she denied any resulting back injury.  The Veteran's complaints included experiencing daily stabbing pain and burning which she rated as 7/10, with 10 at worst, from her low back to the occiput, as well as down one or both legs with numbness.  The Veteran said that she did not know the cause of such pain and she reported losing about 100 percent of functional ability with such pain.  Her pain was relieved with medication within an hour, however, it caused drowsiness.  The Veteran reported that sometimes pain was 10/10 with 10 at worst when it went up and down her legs which usually occurred during menses.  The Veteran stated that numbness occurred one to two times per week for no known reason and she rated it as 7/10 with 10 at worst.  She stated that it occurs in the front and back of her legs until she shakes her leg to shake off the numbness.  

Upon physical examination at the January 2005 examination, the Veteran's gait and posture were normal.  She ambulated without any assistive devices, however, she reported that she sometimes used a back brace and it was not helpful.  Neurological and sensory examinations were within normal limits.  Rhomberg testing was negative.  Examination of the lumbosacral spine revealed tenderness and muscle spasms in the lower lumbosacral spine.  Curvature and symmetry were normal and there was no redness or heat.  Range of motion of the cervical spine was performed, however, range of motion of the lumbosacral spine was not measured due to complaints of pain.  Reexamination of the low back did reveal muscle spasms and tenderness.  It was noted that a December 2004 MRI and March 2004 x-rays of the lumbar spine were read within normal limits.  X-rays of the thoracic spine revealed very mild scoliosis of the dorsal spine without a rotary component.  Significantly, the examiner diagnosed a lumbosacral spine strain.  The examiner also diagnosed radiculopathy by history in the L3-5 and S1 areas, however, it was not present upon examination.  The examiner opined that radiculopathy is not as likely as not secondary to the Veteran's service-connected lumbar spine strain.  

Occupationally, the January 2005 examiner noted that the Veteran's usual occupation was a licensed practical nurse, however, she had not worked in the last year because no one had hired her due to back pain during service.  Regarding her activities of daily life, the Veteran reported that she has to rest after an hour of driving, however, problems with bathing, grooming, toileting, and dressing were denied.  

In February 2005, the Veteran asserted within her Substantive Appeal (VA Form 9) that x-ray findings of her cervical spine were significant.  She stated that she was still in the Army Reserves and she continued to drill with her unit at Fort Benning.  She stated that while she has been diagnosed with chronic low back pain, since active service, she has complained of pain throughout her entire spine from her hair line to her low back which she asserts has been overlooked since 1996.  

In May 2005, the Veteran's representative asserted that the symptomatology associated with the Veteran's service-connected chronic lumbar spine strain more nearly approximates the criteria for the next higher evaluation.  

In May 2006, the Veteran sought emergency treatment for a migraine headache and dysmenorrhea.  Although a past medical history of chronic back pain was noted, it was not otherwise mentioned on this occasion.  Indeed, sensory and neurological examinations were normal and Rhomberg testing was normal.

In April 2007, the Veteran's representative further asserted that the Veteran suffers from loss of function due to pain as a result of her service-connected chronic lumbar strain.  

In March 2008, a VA treatment record shows that the Veteran complained of chronic back pain which she indicated was mostly tolerable and adequately relieved with medication.  Physical examination was productive of tenderness at the midline of the cervical, thoracic, and lumbar spine and shoulders.  There was no active joint disease.  The diagnostic assessment was chronic persistent back pain from the cervical to lumbar spine.  Her medications were renewed and she was issued a tens unit.  

In September 2009, a VA treatment record shows that the Veteran complained of some numbness and aching among other things, however, she said it was not severe.  Associated neurological symptoms were denied.  

As previously noted, the Veteran was scheduled for a VA Spine examination in May 2010, however, she failed to appear for that examination and she has not provided good cause for her failure to appear.  

Having carefully considered the Veteran's and her representative's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's chronic lumbar strain is appropriately evaluated as 20 percent disabling and a higher evaluation is not warranted at any time.  

To establish entitlement to the next higher disability rating for her service-connected lumbar strain, the objective medical evidence must show that forward flexion of the thoracolumbar spine is limited to 30 degrees or less or that there is favorable ankylosis of the entire thoracolumbar spine.  

Indeed, upon examination in March 2004, forward flexion of the thoracolumbar spine was measured at 45 degrees.  Although the Veteran asserts that this finding is inaccurate because she reportedly told that examiner that she was unable to forward flex at all due to pain, the Board finds that such assertion conflicts with both the objective medical evidence of record, as well as her own lay statements documented in the service treatment records and in her February 2005 Substantive Appeal indicating that at that time, she continued to drill with her reserve unit at Fort Benning.  Moreover, the March 2004 VA examiner described the Veteran's functional impairment secondary to her service-connected lumbar strain to be "mild" in degree.  

Similarly, for the reasons stated above, the Board also finds the Veteran's report at the January 2005 VA examination that she was unable to perform range of motion testing of the thoracolumbar spine secondary to pain to be not credible.  Indeed as previously noted, the Veteran reported participating in drill exercises with her Reserve unit approximately 1 month later.  The Board finds that participating in Reserve drill exercises is contrary to a finding of an inability to perform forward flexion of the lumbosacral spine.  Moreover, the Veteran's subsequent statements documented in the VA treatment records show that her pain was adequately managed with medication.  

Accordingly, the Board finds that the Veteran's assertion that she was unable to perform forward flexion at all at the March 2004 and January 2005 VA examinations to be not credible.  As a result of the above inconsistencies, the Board has accorded significantly lessened probative value to the Veteran's allegations of limited motion of the thoracolumbar spine due to pain.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Accordingly, her statements regarding pain are insufficient to establish an initial evaluation in excess of 20 percent for a chronic lumbar strain.

Moreover, the is no evidence that the Veteran has ever been diagnosed with favorable ankylosis of the entire thoracolumbar spine at any time during this claim.  

In addition, regarding whether the Veteran is entitled to a separate evaluation for any neurological impairment associated with her service-connected lumbar strain, the Board acknowledges the January 2005 VA examiner diagnosed radiculopathy of the right and left legs by history in the L3, L4-5 and S1 areas.  However, that examiner further stated that radiculopathy was not present on that examination and the examiner opined that radiculopathy was not as likely as not secondary to the Veteran's service-connected chronic lumbar strain.

Finally, the Board notes that the evidence does not reflect that the Veteran has suffered from incapacitating episodes of disc disease totaling at least 6 weeks in duration during a 12 month period.

Under these circumstances, the Board finds that the preponderance of the evidence is against the claim for an increased initial disability rating in excess of 20 percent for a chronic lumbar strain at any time during the claim.  The Veteran's symptoms did not more nearly approximate the criteria required for the next higher evaluation for this disability at any time during the appeal period.  

The Board has also considered whether the Veteran's chronic lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See  38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, although the Veteran has consistently reported that she has not been able to obtain employment due to back pain, it appears that she was actively pursuing a bachelors degree in nursing as a full-time student at those times.  In addition, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the competent evidence fails to establish the criteria is met for a higher initial disability rating in excess of 20 percent at any time, the preponderance of the evidence is against the claim and an increased initial disability rating in excess of 20 percent is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

Entitlement to an initial disability rating greater than 20 percent for a chronic lumbar strain is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


